Citation Nr: 9916409	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  92-55 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
hearing loss and tinnitus.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.  

3.  Entitlement to service connection for a disorder 
manifested by loss of balance.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder.  

5.  Entitlement to service connection for a liver disorder, 
other than hepatitis.  

6.  Entitlement to service connection for a gastrointestinal 
disorder, to include peptic ulcer disease and chronic 
gastritis.  



REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
February 1946.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in April 1998 and May 1990 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In May 1994, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in September 1998.  

With regard to hearing loss and tinnitus, the Board notes the 
following:  A Board decision in February 1962 denied 
entitlement to service connection for an ear disorder; a 
Board decision in March 1981 denied entitlement to service 
connection for tinnitus and found that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for hearing loss; and a 
Board decision in March 1985 found that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for hearing loss and 
tinnitus.  In September 1985 and thereafter, the veteran 
submitted additional evidence in an attempt to reopen his 
claims for service connection for hearing loss and tinnitus; 
the RO found that the additional evidence was not new and 
material, and the appeal on those issues ensued.  

With regard to the left knee, the Board notes the following:  
A Board decision in February 1962 denied entitlement to 
service connection for a left leg disorder; and a Board 
decision in March 1981 found that new and material evidence 
had not been submitted to reopen the claim.  Thereafter, the 
veteran submitted additional evidence in an attempt to reopen 
his claim.  At a personal hearing in April 1990, the veteran 
clarified that he was seeking service connection for a left 
knee disability.  The RO found that the additional evidence 
was not new and material, and the current appeal on this 
issue of entitlement to service connection for a left knee 
disorder ensued.  


FINDINGS OF FACT

1.  A decision of the Board of Veterans' Appeals in March 
1985 found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for hearing loss and tinnitus.  

2.  Additional evidence submitted since March 1985 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
hearing loss and tinnitus.  

3.  A decision of the Board in March 1981 found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a left knee disorder.  

4.  Additional evidence submitted since March 1981 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
left knee disorder.  

5.  There is no competent medical evidence that a disorder 
manifested by loss of balance is related to any incident or 
manifestation during active service or to any service-
connected disability.  

6.  There is no competent medical evidence that an acquired 
psychiatric disorder is related to any incident or 
manifestation during service or to any service-connected 
disability.  


CONCLUSIONS OF LAW

1.  A decision by the Board of Veterans' Appeals in March 
1985, finding that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for hearing loss and tinnitus, is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 3.104(a) 
(1998).  

2.  Additional evidence presented or secured since March 1985 
is not new and material, and the veteran's claim for service 
connection for hearing loss and tinnitus is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

3.  A decision by the Board of Veterans' Appeals in March 
1981, finding that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a left knee disorder, is final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 3.104(a).  

4.  Additional evidence presented or secured since March 1981 
is new and material, and the veteran's claim for service 
connection for a left knee disorder is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

5.  The claim of entitlement to service connection for a 
disorder manifested by loss of balance is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

6.  The claim of entitlement to service connection for an 
acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 (1999); 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); Hodge v. 
West, 155 F. 3d. 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a) (1998).  Second, if new and 
material evidence has been presented, then immediately upon 
reopening the veteran's claim VA must determine whether the 
claim is well grounded under 38 U.S.C.A. § 5107(a).  In 
making that determination, all of the evidence of record is 
to be considered and presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-6 (1995).  Third, if 
the claim is found to be well grounded, then the merits of 
the claim may be evaluated, after assuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been met.  

"New and material evidence" means evidence not previously 
submitted to the VA decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  


I.  Hearing Loss and Tinnitus

The decision of the Board in March 1985, finding that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for hearing and tinnitus 
noted that:  In December 1945, the veteran was hospitalized 
and, after wax was removed from his ears, his hearing to the 
conversational voice was 15/15, bilaterally; the service 
medical records, including a report of an examination for 
service separation, were otherwise negative for any ear 
abnormality, including defective hearing; and, at a VA 
examination during hospitalization in June and July 1946, no 
ear or hearing defect was noted.  

The evidence of record in March 1985 also included:  A VA 
clinical record in March 1951 that the veteran complained of 
not hearing well, with a diagnosis of catarrhal otitis media; 
a normal VA ear, nose, and throat examination in January 
1955; a finding of mild hearing loss, predominantly 
conductive, in the right ear, and normal auditory acuity in 
the left ear, on VA audiometric testing in June 1976; a 
complaint of tinnitus and a finding of bilateral hearing loss 
at a VA examination in February 1978.  The evidence in March 
1985 also included a report by Carlos Rojas, M.D., that the 
veteran had had hearing loss since 1978.  

The additional evidence submitted since the Board's March 
1985 decision includes statements by the veteran attributing 
his current bilateral hearing loss and tinnitus to noise 
exposure on a firing range during active service.  Those 
statements are, the Board finds, cumulative of the veteran's 
prior statements and are thus not "new".  

The additional evidence also includes statements by private 
physicians.  In January 1987, Dr. Carlos Rojas reported that 
the veteran had hearing loss and tinnitus, which could have 
been caused by exposure to intense noises.  In August 1989, 
Jorge Melendez Bonilla, M.D., reported that the veteran's 
hearing loss "could be attributed to Army work as a firing 
instructor, but it is necessary to see the ENT evaluation 
done in 1946 and evaluate it regarding objective tests done 
at that time with tests done later."  

The Board finds that Dr. Rojas' January 1987 statement is 
new, but not material, because it does not specifically 
attribute the veteran's hearing loss and tinnitus many years 
after service to noise exposure during active service.  The 
Board also finds that Dr. Melendez' August 1989 statement, 
while new, is not material, because, by its terms, the 
statement that current hearing loss might be due to noise on 
a firing range in service was qualified by reference to a VA 
examination in 1946, which was negative for hearing loss.  
See Hernandez-Toyens v. West, 11 Vet. App. 379.  

In sum, the additional evidence with regard to hearing loss 
and tinnitus is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.  
See Winters, Elkins; 38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 3.156(a).  


II.  Left Knee

The Board's March 1981 decision, which found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a left knee disability, 
noted that: in May 1944, during active service, the veteran 
slipped on steps and bruised his left leg; and the veteran 
was hospitalized for evaluation of a complaint of severe pain 
in the left leg and groin, with a final diagnosis of acute, 
severe, nonsuppurative cellulitis of the left leg.  X-rays of 
the tibia at that time were negative for bone disease.  
Postservice evidence included a notation in July 1972 that 
the veteran had fallen down at work, and a statement by the 
veteran in May 1976 that in service he had suffered a left 
leg "twist".  

The additional evidence submitted since March 1981 includes a 
report of VA X-rays in February 1983, which showed mild 
degenerative arthritis of the left knee.  The additional 
evidence also includes a statement by Huberto Diaz Negron, 
M.D., in January 1987, that he had treated the veteran since 
January 1983 for patellofemoral arthritis of the left knee, 
probably post-traumatic.  

The additional evidence also includes a statement in August 
1989 by Dr. Jorge Melendez Bonilla that he had reviewed the 
veteran's service medical records and postservice medical 
records, and that the veteran's left knee condition could be 
related to the trauma which he sustained in 1944, because no 
X-rays of the left knee were taken in 1944 at the time that 
X-rays of the left tibia were taken.  Further, at a personal 
hearing in December 1990, the veteran testified that:  He 
injured his left knee in service; at that time, the left knee 
improved, but was not cured; and he self-treated his left 
knee symptoms until he saw Dr. Diaz in 1983.  

Upon consideration of the veteran's statements and the 
physicians' statements, the Board finds that new and material 
evidence has been submitted to reopen the claim for service 
connection for a left knee disorder, and that the claim is 
well grounded.  The reopened claim for service connection for 
a left knee disorder will be addressed in the remand portion 
of this decision.  38 U.S.C.A. §§ 5107(a), 7104(b); 38 C.F.R. 
§ 3.156(a); Hernandez-Toyens.  


III.  Loss of Balance

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim, that is, one which is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997).  

A service connection claim may also be well grounded under 
38 C.F.R. § 3.303(b) if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  

Service medical records are negative for findings of loss of 
balance or loss of equilibrium.  

A VA clinical record in August 1981 noted acute 
labyrinthitis.  In April 1989, a VA audiologist noted that 
the veteran had a history of an episode of probably true 
vertigo in the early 1980s for six months.  In November  
1994, at a VA clinic, the veteran complained of having a 
vertiginous attack for three weeks, and the impression was 
vertigo.  

At a personal hearing in October 1989, the veteran's 
representative asserted that the veteran had loss of balance 
which was attributable to an ear condition.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1998).  

The veteran's claim for service connection for a disability 
manifested by loss of balance is not well grounded for 
several reasons.  Such disability was not shown in service.  
Furthermore, there is no competent medical evidence that 
vertigo, found years after service, is related to any 
incident or manifestation in service.  In addition, there is 
no competent medical evidence that any current disability 
manifested by loss of balance is related to any service-
connected disability, particularly in view of the fact that 
service connection is not in effect for hearing loss, 
tinnitus, or any other ear disorder.  The claim for service 
connection for a disability manifested by loss of balance 
must thus be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a).  


IV.  Psychiatric Disorder

Service medical records are negative for complaints or 
findings of psychiatric illness.  

At a VA psychiatric examination in June 1976, the diagnosis 
was anxiety neurosis.  At a VA clinic in September 1976, the 
physician stated that the veteran's complaints were the 
result of osteoarthritis and anxiety added to each other.  At 
a VA mental health clinic in August 1977, anxiety and mild 
depression were noted.  At a VA psychiatric examination in 
February 1978, the diagnosis was anxiety, hysterical and 
depressive features.  

At the personal hearing in October 1989, the veteran's 
representative asserted that the veteran's anxiety was the 
result of an ear condition.  In a statement received in June 
1991, the veteran said that the stress of military service 
had resulted in a "nervous condition".  

The Board finds that the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder is 
not well grounded, because a chronic psychiatric disorder was 
not shown in service, and there is no competent medical 
evidence relating a current psychiatric disorder to his 
period of active service or to any service-connected 
disability.  (As noted above, service connection is not in 
effect for any ear abnormality.)  The claim must therefore be 
denied as not well grounded.  38 U.S.C.A. § 5107(a).  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for hearing loss 
and tinnitus, the appeal on that issue is denied.  

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a left knee 
disorder, the appeal on that issue is granted to that extent.  

Service connection for a disorder manifested by loss of 
balance is denied.  

Service connection for an acquired psychiatric disorder is 
denied.  


REMAND

Service connection is in effect for hepatitis.  The veteran 
has claimed entitlement to service connection for a liver 
disease other than hepatitis and to service connection for a 
gastrointestinal (GI) disorder, to include peptic ulcer 
disease and chronic gastritis.  

The record reveals that at a VA facility in June 1946, 
chronic hepatitis was diagnosed.  VA liver function tests in 
April 1947 were negative, and the diagnosis was cirrhosis of 
the liver.  At a VA GI examination in February 1960, there 
was no evidence of hepatitis.  At a VA clinic in June 1960, 
the veteran complained of pain in the upper abdomen; the 
diagnosis was acute gastritis.  In June 1961 a private upper 
GI series showed no evidence of organic pathology of the 
stomach or duodenum.  At a VA clinic in March 1977, 
assessments included peptic ulcer disease, chronic, duodenal 
and chronic hepatic cirrhosis.  

VA X-rays in October 1979 showed diffuse hepatic disease.  A 
VA radiologic study in December 1981 showed mild to moderate 
hepatic disease.  At a VA GI clinic in June 1988, assessments 
included peptic ulcer disease in a smoker and irritable bowel 
syndrome.  

In July 1990, Dr. Jorge Melendez Bonilla reported that:  
Treatment in service in December 1945 for service-connected 
schistosomiasis was with medications which may be associated 
with liver injury; abnormal VA liver function tests in 1981 
showed the veteran to have chronic, permanent liver damage; 
gastric analysis in service in 1945 pointed to a diagnosis of 
peptic ulcer disease, which was still present on X-rays in 
June 1990.  Dr. Melendez offered an opinion that the veteran 
has chronic liver and GI conditions which are related to his 
military service.  

At a VA examination in October 1994, the examiner stated that 
liver function tests in the available records did not sustain 
a diagnosis of hepatitis or cirrhosis, as medicine sees those 
diagnoses today.  

VA blood tests in February 1995 showed a finding of HAVAB IgG 
positive.  

The Board finds that Dr. Melendez' statement of July 1990 
makes the veteran's claims well grounded.  The Board also 
finds that further development is necessary regarding the 
presence and time of onset of any liver disease other than 
hepatitis and the time of onset of chronic GI disease.  On 
remand, the veteran will be scheduled for examinations by 
specialists in gastroenterology and hepatology.  In addition, 
an examination and opinion by an orthopedic specialist will 
be obtained as to the etiology and time of onset of the 
veteran's current left knee disability.  

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should arrange for the veteran 
to be examined by specialists in 
gastroenterology and hepatology, who 
should review the veteran's medical 
records in the claims file and a copy of 
this REMAND.  All indicated diagnostic 
studies, including liver function tests 
and GI X-rays, should be performed.  The 
gastroenterologist should determine 
whether the veteran currently has a 
gastrointestinal disorder, to include 
peptic ulcer disease and/or chronic 
gastritis.  If such a disorder is found, 
the examiner should offer an opinion on 
the question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that the disorder had its 
onset during the veteran's active service 
from October 1940 to February 1946.  The 
hepatologist should determine whether the 
veteran currently has any liver disease 
and, specifically, whether he has any 
disease other than hepatitis.  If a 
disease other than hepatitis is found, 
the examiner should offer an opinion on 
the question of whether it is as least as 
likely as not (a 50 percent or more 
likelihood) that the disease had its 
onset during the veteran's active service 
from October 1940 to February 1946.  If 
liver disease is found, the examiner 
should also comment on its likely 
etiology and offer an opinion as to 
whether the disease was due to alcohol 
consumption.  

2.  The RO should arrange for the veteran 
to be examined by a specialist in 
orthopedics, who should review the 
veteran's medical records in the claims 
file and a copy of this remand.  The 
examiner should offer an opinion on the 
question of whether it is as least as 
likely as not (a 50 percent or more 
likelihood) that a left knee disorder, if 
found, is related to any incident or 
manifestation during the veteran's active 
service from October 1940 to February 
1946.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran on any issue, he and his representative should be 
provided with an appropriate supplemental statement of the 
case and an opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration.  The purposes of this REMAND are to assist the 
veteran in the development of facts pertinent to his claims 
and to obtain clarifying medical information.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran until he receives further notice.  



		 
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

